Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 27, 1970, convicting him of grand larceny in the first degree, assault in the second degree and robbery in the first degree (two counts on each crime), upon a jury verdict, and imposing sentence. By an order of this court dated April 5, 1971, the action was remitted to the trial court for the purpose of holding a hearing and making a determination as to defendant’s sanity at the time of trial and the appeal was held in abeyance in the interim (People v. McGill, 36 A D 2d 827). The prescribed hearing was held on June 9 and June 21, 1971 and resulted in a finding that, at the time of his trial, defendant was legally incompetent. Judgment reversed, on the law and the facts, and new trial ordered. We have examined the minutes of the hearing and agree with the above-mentioned finding of the trial court. Rabin, P. J., Hopkins, Munder, Martuscello and Christ, JJ., concur.